            Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 1 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALBERTINA BRICENO,                               No. 2:19-cv-1259 DB
12                         Plaintiff,
13              v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security1,
15

16                         Defendant.
17

18             This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge erred by finding that plaintiff had not

21   rebutted the presumption of continuing non-disability and improperly rejected medical opinion

22   evidence.

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
25   See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
     Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
28    Both parties have previously consented to Magistrate Judge jurisdiction over this action
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 7 & 8.)
                                                    1
        Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 2 of 11

 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings consistent with this order.

 4                                  PROCEDURAL BACKGROUND

 5          On September 15, 2016, plaintiff filed an application for Supplemental Security Income

 6   (“SSI”) under Title XVI of the Social Security Act (“the Act”) alleging disability beginning on

 7   June 1, 2015. (Transcript (“Tr.”) at 19, 209-18.) Plaintiff’s alleged impairments included

 8   anxiety, depression, herniated discs, and sciatic nerve. (Id. at 231.) Plaintiff’s application was

 9   denied initially, (id. at 146-49), and upon reconsideration. (Id. at 156-60.)

10          Thereafter, plaintiff requested a hearing which was held before an Administrative Law

11   Judge (“ALJ”) on April 12, 2018. (Id. at 42-69.) Plaintiff was represented by an attorney and

12   testified at the administrative hearing. (Id. at 42-45.) In a decision issued on August 29, 2018,

13   the ALJ found that plaintiff was not disabled. (Id. at 37.) The ALJ entered the following

14   findings:

15                  1. The claimant has not engaged in substantial gainful activity since
                    September 15, 2016, the application date (20 CFR 416.971 et seq.).
16
                    2. The claimant has the following severe impairments: degenerative
17                  disc disease of the lumbar spine, an anxiety disorder, and a
                    depressive disorder (20 CFR 416.920(c)).
18
                    3. The claimant does not have an impairment or combination of
19                  impairments that meets or medically equals the severity of one of the
                    listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
20                  CFR 416.920(d), 416.925 and 416.926).
21                  4. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to perform
22                  light work as defined in 20 CFR 416.967(b), except she can
                    frequently climb ramps and stairs, balance, stoop, kneel, and crouch;
23                  occasionally crawl and climb ladders; and never climb scaffolds. She
                    is further limited mentally to understanding, remembering, and
24                  carrying out simple, routine, and repetitive tasks; using judgment is
                    limited to simple work-related decisions; and can have frequent
25                  social interaction with supervisors, co-workers, and the public.
26                  5. The claimant is capable of performing past relevant work as an
                    embroidery machine operator. This work does not require the
27                  performance of work-related activities precluded by the claimant’s
                    residual functional capacity (20 CFR 416.965).
28
                                                        2
        Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 3 of 11

 1                     6. The claimant has not been under a disability, as defined in the
                       Social Security Act, since September 15, 2016, the date the
 2                     application was filed (20 CFR 416.920(f)).

 3   (Id. at 22-36.)

 4           On May 31, 2019, the Appeals Council denied plaintiff’s request for review of the ALJ’s

 5   August 29, 2018 decision. (Id. at 1-6.) Plaintiff sought judicial review pursuant to 42 U.S.C. §

 6   405(g) by filing the complaint in this action on July 8, 2019. (ECF No. 1.)

 7                                            LEGAL STANDARD

 8           “The district court reviews the Commissioner’s final decision for substantial evidence,

 9   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

10   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

11   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

12   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

13   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

14           “[A] reviewing court must consider the entire record as a whole and may not affirm

15   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

16   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

17   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

18   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

19   1075 (9th Cir. 2002).

20           A five-step evaluation process is used to determine whether a claimant is disabled. 20

21   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

22   process has been summarized as follows:

23                     Step one: Is the claimant engaging in substantial gainful activity? If
                       so, the claimant is found not disabled. If not, proceed to step two.
24
                       Step two: Does the claimant have a “severe” impairment? If so,
25                     proceed to step three. If not, then a finding of not disabled is
                       appropriate.
26
                       Step three: Does the claimant’s impairment or combination of
27                     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                       Subpt. P, App. 1? If so, the claimant is automatically determined
28                     disabled. If not, proceed to step four.
                                                           3
          Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 4 of 11

 1                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
 2
                    Step five: Does the claimant have the residual functional capacity to
 3                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
 4

 5   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

 6           The claimant bears the burden of proof in the first four steps of the sequential evaluation

 7   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

 8   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

 9   1098 (9th Cir. 1999).

10                                             APPLICATION

11           Plaintiff’s pending motion asserts the following two principal claims: (1) the ALJ erred by

12   finding that plaintiff had not rebutted the presumption of continuing non-disability; and (2) the

13   ALJ’s treatment of the medical opinion evidence constituted error.3 (Pl.’s MSJ (ECF No. 12) at

14   13-23.4)

15   I.      Presumption of Continuing Non-Disability

16           Plaintiff argues that the ALJ “erred in his application of the Chavez doctrine” as it pertains

17   to res judicata. (Id. at 13.) In this regard, “[t]he principles of res judicata apply to administrative

18   decisions, although the doctrine is applied less rigidly to administrative proceedings than to

19   judicial proceedings.” Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir. 1998); see also Lyle v. Sec.

20   Health & Human Serv., 700 F.2d 566, 568, n. 2 (9th Cir. 1983).

21           Where the Commissioner has made a determination of non-disability in a prior decision,

22   the prior determination creates a presumption of continuing non-disability for any period after the

23   date of the prior decision. See Lester, 81 F.3d at 827-28; Chavez, 844 F.2d at 693. To

24   “overcome the presumption of continuing nondisability arising from the first administrative law

25
     3
       Although plaintiff’s motion asserts three claims of error, two of those claims concern the
26   treatment of medical opinion evidence. For purposes of clarity and efficiency the court has
     combined the discussion of those claims.
27

28
     4
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
     system and not to page numbers assigned by the parties.
                                                       4
           Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 5 of 11

 1   judge’s findings of nondisability” the plaintiff “must prove ‘changed circumstances’ indicating a

 2   greater disability.” Chavez, 844 F.2d at 693 (quoting Taylor v. Heckler, 765 F.2d 872, 875 (9th

 3   Cir. 1985)).

 4            Here, the ALJ discussed the “prior decision” and found that although plaintiff had

 5   demonstrated “changed circumstances” that were “more physically limiting,” plaintiff,

 6   nonetheless, had “not rebutted the presumption of non-disability,” because those changed

 7   circumstances were “not disabling.” (Tr. at 20.) This finding was erroneous.

 8            The ALJ here found that plaintiff established new severe impairments of “anxiety and

 9   degenerative disc disease of the lumbar spine,” which were “changed circumstances,” rendering

10   plaintiff “more physically” limited. (Id.) Accordingly, the prior decision was not entitled to res

11   judicata effect. See Drake v. Saul, 805 Fed. Appx. 467, 468 (9th Cir. 2020) (“The ALJ was

12   correct that the ultimate ruling in the October 6, 2011 decision by another ALJ that Drake was not

13   disabled (‘2011 Decision’) is not entitled to res judicata effect because Drake established the

14   existence of new severe impairments, which constituted ‘changed circumstances.’”).

15            Accordingly, plaintiff is entitled to summary judgment on this claim.

16   II.      Medical Opinion Evidence

17            The weight to be given to medical opinions in Social Security disability cases depends in

18   part on whether the opinions are proffered by treating, examining, or nonexamining health

19   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

20   general rule, more weight should be given to the opinion of a treating source than to the opinion
21   of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830. This is so because a

22   treating doctor is employed to cure and has a greater opportunity to know and observe the patient

23   as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894

24   F.2d 1059, 1063 (9th Cir. 1990).

25            The uncontradicted opinion of a treating or examining physician may be rejected only for

26   clear and convincing reasons, while the opinion of a treating or examining physician that is
27   controverted by another doctor may be rejected only for specific and legitimate reasons supported

28   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining
                                                        5
        Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 6 of 11

 1   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

 2   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

 3   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

 4   accept the opinion of any physician, including a treating physician, if that opinion is brief,

 5   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

 6   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

 7   2009)).

 8             A.     Dr. Moris Senegor

 9             Here, plaintiff first challenges the ALJ’s treatment of the opinion offered by Dr. Moris

10   Senegor, a treating physician. (Pl.’s MSJ (ECF No. 12) at 16-19.) On January 12, 2017, Dr.

11   Senegor completed a Medical Opinion Regarding Physical Capacity for Work form, opining that

12   plaintiff was impaired in several respects and limited to less than sedentary work. (Tr. at 319-20.)

13   The ALJ acknowledged Dr. Senegor’s opinion but afforded it “no weight.” (Id. at 33.)

14             The first reason offered by the ALJ in support of the decision to afford Dr. Senegor’s

15   opinion no weight was that “he admitted that the imaging testes were unremarkable[.]” (Id.)

16   That statement, however, is inaccurate. Dr. Senegor examined plaintiff on December 9, 2016,

17   and did find that plaintiff’s “x-rays of the lumbar spine dated 04/07/16 . . . are unremarkable.”

18   (Id. at 305.) However, the next sentence from Dr. Senegor’s report explains that he found “an

19   MRI scan of the lumbar spine dated 05/16/16” revealed “some early disc degeneration at L2-3,

20   L3-4, and L4-5 and facet hypertrophy, right side worse than left, at L4-5 with lateral recess
21   stenosis on the right side at L4-5.” (Id.) In this regard, Dr. Senegor did not find that the imaging

22   tests unremarkable.

23             The ALJ also rejected Dr. Senegor’s opinion because “he appeared to have only seen the

24   claimant a few times.” (Id.) When an ALJ elects to afford the opinion of a treating physician less

25   than controlling weight, the opinion must be “weighted according to factors such as the length of

26   the treatment relationship and the frequency of examination, the nature and extent of the
27   treatment relationship, supportability, consistency with the record, and specialization of the

28   physician.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing 20 C.F.R. §
                                                         6
        Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 7 of 11

 1   404.1527(c)(2)-(6)). The ALJ’s failure to discuss these factors “alone constitutes reversible legal

 2   error.” (Id. at 676.)

 3           Moreover, that Dr. Senegor treated plaintiff—even if on a single occasion—distinguishes

 4   his opinion from those of a nonexamining or examining physician. That the treatment

 5   relationship may have been of limited duration cannot serve as a specific and legitimate reason to

 6   reject his opinion, otherwise the opinions of nonexamining and examining physicians could

 7   always be rejected simply because they were not treating physicians.

 8           The final reason offered by the ALJ was the vague and conclusory assertion that the

 9   “longitudinal medical evidence and the claimant’s activities of daily living . . . show that she

10   could do at least less than a full range of light work with postural limitations.” (Tr. at 33.) The

11   ALJ provides no citation, let alone an explanation, in support of this finding. And it is entirely

12   unclear what “longitudinal medical evidence” or activity of daily living the ALJ found

13   undermined Dr. Senegor’s opinion.

14            In this regard,

15                   [t]o say that medical opinions are not supported by sufficient
                     objective findings or are contrary to the preponderant conclusions
16                   mandated by the objective findings does not achieve the level of
                     specificity our prior cases have required, even when the objective
17                   factors are listed seriatim. The ALJ must do more than offer his
                     conclusions. He must set forth his own interpretations and explain
18                   why they, rather than the doctors’, are correct.
19   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988); see also Tackett v. Apfel, 180 F.3d

20   1094, 1102 (9th Cir. 1999) (“The ALJ must set out in the record his reasoning and the evidentiary
21   support for his interpretation of the medical evidence.”); McAllister v. Sullivan, 888 F.2d 599,

22   602 (9th Cir. 1989) (“Broad and vague” reasons for rejecting the treating physician’s opinion do

23   not suffice).

24           Moreover, the ALJ’s opinion characterized plaintiff’s activities of daily living as

25   including waking “her children,” driving them to school, cooking, grocery shopping, “bathing,

26   and grooming with difficulty,” etc. (Tr. at 32.)
27                   T]he critical differences between activities of daily living and
                     activities in a full-time job are that a person has more flexibility in
28                   scheduling the former than the latter, can get help from other persons
                                                          7
            Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 8 of 11

 1                    . . . and is not held to a minimum standard of performance, as she
                      would be by an employer. The failure to recognize these differences
 2                    is a recurrent, and deplorable, feature of opinions by administrative
                      law judges in social security disability cases.
 3

 4   Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012).
 5             Accordingly, the ALJ failed to provide a specific and legitimate, let alone clear and

 6   convincing, reason for rejecting Dr. Senegor’s opinion.

 7             B.     Dr. Raghunath K. Reddy

 8             Plaintiff next challenges the ALJ’s treatment of Dr. Raghunath Reddy’s treating opinion.

 9   (Pl.’s MSJ (ECF No. 12) at 19.) On November 21, 2016, Dr. Reddy completed a Certificate of

10   Excuse and Return to Work/School form, opining that plaintiff could not perform “physical

11   work,” but that “sedentary work” was “ok.” (Tr. at 471.) The ALJ afforded “no weight to Dr.

12   Reddy’s opinion” “for the same reasons” the ALJ rejected Dr. Senegor’s opinion. (Id. at 33.)

13   Specifically, the ALJ again made the vague and conclusory assertion that “longitudinal medical

14   evidence and the claimant’s activities of daily living” showed plaintiff could perform the full

15   range of light work, without any citation or explanation offered in support. (Id.)

16             As explained above, those vague reasons are neither clear and convincing nor specific and

17   legitimate. Accordingly, the ALJ’s treatment of Dr. Reddy’s opinion was also erroneous.

18             C.       Dr. Bradley Diagle

19             Plaintiff also challenges the ALJ’s treatment of the opinion offered by Dr. Bradley Diagle.

20   (Pl.’s MSJ (ECF No. 12) at 21-23.) Dr. Diagle, a psychiatrist, examined plaintiff and completed a

21   Complete Psychiatric Evaluation on November 19, 2016. (Tr. at 289-94.) Dr. Diagle opined that

22   plaintiff’s limitations ranged from “not limited” in the ability to carry out simple jobs, to mild and

23   moderately limited in several other respects. (Id. at 294.) The ALJ afforded only “partial weight”

24   to Dr. Diagle’s opinion. (Id. at 33.)

25             The ALJ supported this decision by again relying on the vague and conclusory reference

26   to “longitudinal medical evidence and the claimant’s activities of daily living[.]” (Id. at 33.) This

27   time, however, the ALJ referred to plaintiff’s ability “to shop, socially interact with her boyfriend,

28   ////
                                                         8
        Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 9 of 11

 1   do errands, and drive places.” (Id. at 33-34.) Once again, this was erroneous for the reasons

 2   explained above.

 3          The ALJ also relied on a finding that plaintiff “interacted with the undersigned at the

 4   hearing without any difficulty.” (Id. at 34.) Reliance on such “sit and squirm jurisprudence” is

 5   erroneous. See Perminter v. Heckler, 765 F.2d 870, 872 (9th Cir. 1985) (“The ALJ’s reliance on

 6   his personal observations . . . at the hearing has been condemned as ‘sit and squirm’

 7   jurisprudence.”); Gallant v. Heckler, 753 F.2d 1450, 1455 (9th Cir. 1984) (“The fact that a

 8   claimant does not exhibit physical manifestations of prolonged pain at the hearing provides little,

 9   if any, support for the ALJ’s ultimate conclusion that the claimant is not disabled or that his

10   allegations of constant pain are not credible.”).

11          Moreover, the Ninth Circuit has explained that:

12                  Cycles of improvement and debilitating symptoms are a common
                    occurrence, and in such circumstances it is error for an ALJ to pick
13                  out a few isolated instances of improvement over a period of months
                    or years and to treat them as a basis for concluding a claimant is
14                  capable of working.
15   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

16          The final reason offered by the ALJ for discrediting Dr. Diagle’s opinion was the finding

17   that “importantly, the claimant testified that she did not receive any mental health treatment and

18   does not take any prescription medications for mental problems.” (Tr. at 34.) It is true that at the

19   April 12, 2018 hearing plaintiff testified to not currently receiving any mental health treatment.

20   (Id. at 55.) However, the Ninth Circuit has:
21                  . . . particularly criticized the use of a lack of treatment to reject
                    mental complaints both because mental illness is notoriously
22                  underreported and because ‘it is a questionable practice to chastise
                    one with a mental impairment for the exercise of poor judgment in
23                  seeking rehabilitation.’
24   Regennitter v. Commissioner of Social Sec. Admin., 166 F.3d 1294, 1299-1300 (9th Cir. 1999)

25   (quoting Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)); see also Garrison v. Colvin,

26   759 F.3d 995, 1018 fn 24 (9th Cir. 2014) (“In other words, we do not punish the mentally ill for
27   occasionally going off their medication when the record affords compelling reason to view such

28   departures from prescribed treatment as part of claimants’ underlying mental afflictions.”).
                                                         9
         Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 10 of 11

 1           Moreover, prior to the April 12, 2018 hearing and during the period at issue, plaintiff

 2   received mental health treatment via psychotherapy and medication. (Tr. at 490-91, 529.) Dr.

 3   Diagle was aware of this treatment, noting that plaintiff had “been avoiding treatment for a long

 4   time but she has recently returned for psychotherapeutic treatment and medication and she

 5   appears to be making some progress with therapy and medication[.]” (Id. at. 294.) Despite

 6   plaintiff’s progress, Dr. Diagle still found that plaintiff was moderately limited in several

 7   respects. That, thereafter, plaintiff stopped receiving mental health treatment is not a specific and

 8   legitimate reason to reject Dr. Diagle’s opinion. Accordingly, the ALJ failed to offer a specific

 9   and legitimate, let alone clear and convincing, reason for rejecting Dr. Diagle’s opinion.

10           For the reasons stated above, plaintiff is entitled to summary judgment on the claim that

11   the ALJ’s treatment of the medical opinion evidence constituted error.

12                                             CONCLUSION

13           With error established, the court has the discretion to remand or reverse and award

14   benefits.5 McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

15   under the “credit-as-true” rule for an award of benefits where:

16                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
17                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
18                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
19

20   Garrison, 759 F.3d at 1020. Even where all the conditions for the “credit-as-true” rule are met,
21   the court retains “flexibility to remand for further proceedings when the record as a whole creates

22

23   5
       Plaintiff’s motion also challenges the ALJ’s treatment of several other medical opinions. In
     light of the ALJ’s multiple errors, and the court’s finding that this matter must be remanded for
24
     further proceeding consistent with plaintiff’s request, the court need not address these additional
25   challenges. See Janovich v. Colvin, No. 2:13-cv-0096 DAD, 2014 WL 4370673, at *7 (E.D. Cal.
     Sept. 2, 2014) (“In light of the analysis and conclusions set forth above, the court need not
26   address plaintiff’s remaining claims of error.”); Manning v. Colvin, No. CV 13-4853 DFM, 2014
     WL 2002213, at *2 (C.D. Cal. May 15, 2014) (“Because the Court finds that the decision of the
27   ALJ must be reversed on the basis of the stooping limitation, the Court need not address
28   Plaintiff’s remaining contentions.”).

                                                        10
       Case 2:19-cv-01259-DB Document 18 Filed 09/24/20 Page 11 of 11

 1   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the Social

 2   Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

 3   (“Unless the district court concludes that further administrative proceedings would serve no

 4   useful purpose, it may not remand with a direction to provide benefits.”); Treichler v.

 5   Commissioner of Social Sec. Admin.,, 775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ

 6   makes a legal error, but the record is uncertain and ambiguous, the proper approach is to remand

 7   the case to the agency.”).

 8           Here, plaintiff asks that this matter be remanded for further proceedings. (Pl.’s MSJ (ECF

 9   No. 12) at 23.) Plaintiff’s request will be granted.

10           Accordingly, IT IS HEREBY ORDERED that:

11           1. Plaintiff’s motion for summary judgment (ECF No. 12) is granted;

12           2. Defendant’s cross-motion for summary judgment (ECF No. 15) is denied;

13           3. The Commissioner’s decision is reversed; and

14           4. This matter is remanded for further proceedings consistent with this order.

15
     Dated: September 23, 2020
16

17

18

19

20
21
     DLB:6
22   DB\orders\orders.soc sec\briceno1259.ord

23

24

25

26
27

28
                                                       11
